ORDER
PER CURIAM.
Ronald J. Smiley (Employee) appeals from the Final Award Denying Compensation (Final Award) entered in favor of Roadway Express, Inc. (Employer) by the Labor and Industrial Relations Commission (Commission). Employee contends the Commission erred in denying him compensation: (1) for his 1992 injury because there was no evidence adduced at the hearing that Employer was prejudiced by Employee’s failure to provide timely notice of his injury; and (2) for his 1993 injury because the evidence at the hearing established Employee suffered a work-related injury.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The Final Award is supported by competent and substantial evidence on the whole record. An extended opinion would have no prece-dential value. We affirm the Final Award pursuant to Rule 84.16(b).

. On our own motion, we consolidated Employee’s two appeals on December 17, 1997.